NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0698n.06

                                        Case No. 19-4206

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                    FILED
                                                                                  Dec 16, 2020
                                                                              DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff-Appellee,                          )       ON APPEAL FROM THE UNITED
                                                    )       STATES DISTRICT COURT FOR
       v.                                           )       THE NORTHERN DISTRICT OF
                                                    )       OHIO
RONALD JACKSON, JR.,                                )
       Defendant-Appellant.                         )
                                                    )


       BEFORE: CLAY, GILMAN, and THAPAR, Circuit Judges.

       THAPAR, Circuit Judge. Ronald Jackson, Jr. robbed a 7-Eleven at gunpoint. He was

caught the next day, and the federal government charged him with three crimes: robbery, using

and brandishing a firearm during a crime of violence, and possessing a firearm and ammunition as

a felon. See 18 U.S.C. §§ 1951(a) (robbery), 924(c)(1)(A)(ii) (brandishing), 922(g)(1) (felon in

possession). Jackson pled guilty to all three crimes. He now appeals his conviction for the second

crime—brandishing a gun during a crime of violence. See 18 U.S.C. § 924(c).

       Jackson argues for the first time on appeal that robbery does not count as a crime of

violence. See 18 U.S.C. § 1951 (defining robbery). But we have already held that it does. See

United States v. Gooch, 850 F.3d 285, 291–92 (6th Cir. 2017) (holding that robbery as defined by

18 U.S.C. § 1951 qualifies as a crime of violence under 18 U.S.C. § 924(c)); see also United States

v. Camp, 903 F.3d 594, 597 (6th Cir. 2018) (same). Thus, the district court did not err—much less
Case No. 19-4206, United States v. Jackson


plainly err—in accepting Jackson’s plea and sentencing him based on the robbery constituting a

crime of violence. See Fed. R. Crim. P. 52(b). And since Jackson does not challenge his

convictions or sentence on any other grounds, we affirm.




                                             -2-